                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 SHAHNAAZ A.R. KHAN f/k/a SHAHNAAZ
 A. AZEEM,

              Plaintiff,                            No. 16 CV 8074

         v.                                         Judge Manish S. Shah

 ONEWEST BANK, F.S.B. and OCWEN
 LOAN SERVICING, LLC,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      Ocwen Loan Servicing offered mortgagor Shahnaaz Azeem a loan modification.

Azeem made the required payments, and when Ocwen later went forward with

foreclosure anyway, brought this lawsuit alleging breach of contract and violations of

the Illinois Consumer Fraud Act, the Fair Debt Collection Practices Act, and the Real

Estate Settlement Procedures Act. Ocwen and OneWest Bank move for summary

judgment. For the reasons discussed below, the motion is granted with respect to

OneWest Bank and granted in part as to Ocwen.

I.    Legal Standards

      Summary judgment is appropriate if the movant shows that there is no

genuine dispute as to any material fact and she is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a). A genuine dispute as to any material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking
summary judgment has the burden of establishing that there is no genuine dispute

as to any material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

II.    Background

       Shahnaaz Azeem, along with her then-husband and co-borrower Ahmed A.

Azeem, executed a mortgage loan with Guaranty Bank on January 26, 2006. [75] ¶ 2.1

Guaranty Bank later transferred the loan to OneWest Bank, FSB. Id.2 In October

2008, OneWest Bank filed a foreclosure action against Azeem for payment default.

Id. ¶ 3. OneWest Bank then assigned the mortgage to U.S. Bank National Association

as trustee. Id. ¶ 4. A division of OneWest Bank continued to service the loan on behalf

of the trustee until November 1, 2013, when Ocwen took over. Id. ¶ 5.

       In early 2015, Azeem applied for a loan modification. Id. ¶ 6. On March 11, an

Ocwen representative called and said her application had been approved for a shared

appreciation mortgage loan modification. Id. ¶ 7. The modification included an

interest rate reduction and a decrease in monthly principal and interest payments.

Id. ¶ 8. Twice during the call, the representative told Azeem that she would owe a



1 Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings, except in the case of citations
to depositions and phone-call transcripts, which use the transcript’s original page number.
The facts are largely taken from plaintiff’s responses to defendants’ Local Rule 56.1
statements, [75], and defendants’ responses to plaintiff’s Local Rule 56.1 statements, [79],
where both the asserted fact and the opposing party’s response are set forth in one document.
Any arguments raised in the Local Rule 56.1 statements, additional facts included in
responses or replies, and statements that are unsupported by admissible evidence (or where
a party fails to follow Local Rule 56.1’s direction to cite to supporting material in the record)
will be disregarded. Only facts that are properly controverted will be considered disputed.
2 The parties’ names have changed over time. OneWest Bank was previously known as
IndyMac Bank and Shanaaz Azeem now goes by Shanaaz Khan. To maintain clarity and
consistency with the previous filings, I refer to them as OneWest Bank and Azeem.

                                               2
significant balloon payment at the end of her mortgage, estimated to be $261,272.61.

Id. ¶ 9. The representative told Azeem, “with this modification, if you are interested

in it, we need your first trial payment and the second one. After the second trial

payment is when you receive the final modification.” [79] ¶ 7; [65-5] at 14.3 She also

asked Azeem if she would like to verbally accept the modification, and Azeem

declined. [79] ¶ 8; [65-5] at 14. Ocwen mailed the modification-related documents to

Azeem the same day. [75] ¶ 11.

       One cover letter dated March 11, 2015, said at the top, “Loan Modification

Available to You – We Can Lower Your Payment Please Read Carefully.” [1-1] at 2.

The letter went on to say,

       TIME IS OF THE ESSENCE. You must contact us . . . [by phone] or in writing
       . . . to confirm your intent to accept this offer within 14 days of this notice, or
       alternatively, submit your first Total Monthly Payment as defined in the
       enclosed offer within 14 days of this notice. . . . If you contact us or make the
       payment within 14 days of this notice, we will not refer your loan to foreclosure,
       or if your loan has been referred to foreclosure, we will suspend the next legal
       action in the foreclosure proceedings. Please note, even if you notify us of your
       intent to accept the offer within 14 days of this notice, you must remit your
       Total Monthly Payment on or before the first payment date defined in the
       enclosed offer.

Id. A second letter with the same date, titled “Shared Appreciation Modification

Offer,” included steps to take advantage of the offer. Id. at 4. Specifically, it read,

       STEP 1 COMPLETE AND RETURN THE ENCOLSED AGREEMENT BY
       THE DUE DATE. To accept this offer, you must sign and return both copies
       of the Shared Appreciation Modification Agreement and all Disclosures . . . in
       the enclosed, pre-paid envelope to Ocwen . . . by 4/1/2015. . . . If you do not send
       both copies of the signed Agreement and Disclosures by the above date, you

3Ocwen attempts to dispute this assertion by arguing that this conversation did not limit the
terms of the modification agreement. But that does not change the substance of the
conversation and so does not refute Azeem’s statement of fact.

                                             3
      must contact us if you still wish to be considered for this program and have
      your loan modified. STEP 2. MAKE YOUR INITIAL PAYMENT AND
      TRIAL PERIOD PAYMENT ON TIME. To take advantage of this great
      offer, you must make an initial payment in place of your normal monthly
      payment.

Id. The letter listed the initial payment amount as $2,453.89, due April 1, 2015. Id.

The modification agreement (a separate document) provided that the loan would not

be modified unless and until: (i) the borrowers successfully completed the initial trial

payments, (ii) the title insurance company assured the servicer that the mortgage, as

modified, would continue to enjoy lien priority, and (iii) the borrowers received from

the servicer a copy of the agreement with the servicer’s signature. [75] ¶ 13; [1-1] at

6. If all those preconditions were met, the agreement stated, “then the Loan

Documents [would] automatically become modified on 6/1/2015.” [1-1] at 6. The

agreement ended with two signature lines. [75] ¶ 13; [1-1] at 13.

      On March 15, 2015, Azeem faxed Ocwen a list of questions about the

modification and asked for a nineteen-day extension of the deadline to review, sign,

and return the documents, in part because her husband was out of town. [75] ¶ 14;

[65-5] at 19. Two days later, Azeem called Ocwen to ask about the modification offer

and reiterate her request for an extension. [75] ¶ 15.4 The Ocwen representative

confirmed that both Azeem and her husband had to sign the agreement. Id. ¶ 17.5 On




4 In her response, Azeem improperly asserts additional details about the call, which I
disregard. She does not refute Ocwen’s assertion that she called to request an extension.
5 Ocwen’s assertion that on or around March 25, Ocwen told Azeem that the terms of the
agreement were nonnegotiable, see [75] ¶ 18, is unsupported by the record. Ocwen cites to
Katherine Ortwerth’s affidavit, but Ortwerth does not claim to have personal knowledge of
that phone call and she does not cite to anything in the record as support for her claim.

                                           4
March 30, Azeem emailed Ocwen requesting an extension to submit the paperwork.

Id. ¶ 19.6 She also spoke with an Ocwen representative who advised her that she

could send the paperwork a little later. Id. ¶ 20. On March 31—the day before

Azeem’s first payment and the signed agreement were due—Azeem spoke with yet

another Ocwen representative. She said, “I’m a little bit curious, oh, you didn’t send

the agreement back on the 1st of April 2015, your modification is gone. I don’t want

that to happen.” [77-6] at 16:18–22. The representative assured Azeem, “No, ma’am,

that will not happen.” Id. at 16:23–24. Azeem made her initial payment on time, but

Ocwen did not receive the signed agreement by the April 1 deadline. [75] ¶¶ 21–22.

       On April 27, 2015, Ocwen sent Azeem a letter advising her that it received her

request for an extension, but that the terms of the modification agreement could not

be adjusted. Id. ¶ 23. In a letter dated the same day, the Office of the Consumer

Ombudsman for Ocwen informed Azeem, “If you wish to accept the approved Shared

Appreciation Modification (SAM), you must return the agreement within the

timeframe provided on the offer.” [77-3] at 3. Azeem made her second trial plan

payment on May 1, 2015. [75] ¶ 24. As of that date, Ocwen still had not received the

signed agreement. Id. ¶ 25.7 On May 4, an Ocwen representative entered onto its




6Consistent with LR 56.1, I disregard Azeem’s additional information, that the reason she
requested an extension was because she was waiting for HAMP modification approval.
7 Azeem points out that the supportive testimony pertained to dates in July and August. But
if Ocwen had not received the signed agreement by August 2015, then it also had not received
it by May 2015. Further, Azeem’s additional information—that on May 4, Ocwen noted “final
trial plan pmt has been received. Trial plan is now Complete. See most recent trial plan
approval code for plan type”—does not refute Ocwen’s assertion that it had not received the
agreement.

                                             5
system, “Final Trial Plan Pmt has been received. Trial Plan is now Complete.” [77-7]

at 4. The next day, Azeem spoke with another Ocwen representative. [75] ¶ 26.8 Two

days after that, Ocwen called Azeem and advised her it had not received the

agreement and that it was important that she send it immediately. Id. ¶ 28. Azeem

explained she had not sent it because she was also pursuing a different modification

under the Home Affordable Modification Program and said she would review the

agreement with her attorney the next day. Id. ¶¶ 29–30. Ocwen responded that

Azeem should not delay submitting the signed agreement because even though it had

received her trial payments, Ocwen would not be able to complete the modification

until it received a signed copy. Id. ¶ 31. Ocwen further advised that there was a

limited period during which it could modify the loan after the deadline and reiterated

that both Azeem and her husband needed to sign the agreement. Id. ¶¶ 32–33.

       In mid-May, Ocwen received the agreement, dated March 21, 2015, but only

Azeem had signed it. Id. ¶ 34.9 On May 19, an Ocwen representative told Azeem it

had received both trial period payments and the agreement and that it was waiting

for updates from the underwriters to complete the modification. [79] ¶ 19. He also

told Azeem, “you are not required to send anything else and the loan is pending to be



8 The parties dispute what was said during this phone call. Ocwen asserts that Azeem told it
she had not submitted the agreement because she needed to review it and that Ocwen advised
her to return it as soon as possible. But for the same reasons discussed in note 5, its assertion
is not properly supported.
9The parties dispute the exact day on which Ocwen received the agreement, but agree it was
sometime in mid-May. Azeem also points to a phone call on May 19, during which an Ocwen
representative told her Ocwen had received the agreement and was working on completing
her loan modification, but this does not refute Ocwen’s assertions that it included only her
signature or that it was dated March 21. [75] ¶ 34.

                                               6
completed, for the modification to be complete. You made your payments and

returned the agreement and that is the only thing that you have to do.” Id. ¶ 20; [77-

8] at 8:3–8. Because it did not include Ahmed Azeem’s signature, the agreement failed

quality control on May 20. [75] ¶ 35. When Ocwen spoke with Ahmed on June 1, he

acknowledged he had not signed the agreement. Id. ¶¶ 36–38.10 In an undated fax to

Ocwen, Azeem said that her husband was “not available [at] this time and when he

is available to sign these . . . then I will fax.” Id. ¶ 39; [65-5] at 43.

       On June 11, a different representative told Azeem that Ocwen received the

agreement and that it would expedite Azeem’s file. [79] ¶ 22.11 Four days later, Ocwen

entered into its system, “Quality Check completed; No errors found.” [77-7] at 6. On

July 10, a representative told Azeem over the phone, “we did receive your agreement

regarding the modification . . . So, the only thing that is pending to complete the

process of the modification is the payment” for August. [77-10] at 3:11–24. In a

computer entry from the same day Ocwen wrote, “we did receive her final MOD

Agreement.” [77-7] at 11. Another entry dated four days later included a comment

that the agreement Azeem sent was not notarized—which Ocwen acknowledged was

obviously incorrect, see [65-3] at 180:11–22—and suggested Azeem “forward [ ] a

complete notarized modification agreement at the earliest, to review the loan further

for modification and to avoid any denial.” [77-11] at 2. On July 16, Ocwen denied the




 Though, as Azeem points out, on the same call Ahmed said, “I sign, my wife sign, whatever,
10

who did not?” [75] ¶ 38; [65-5] at 38.
11Ocwen points out that it did not indicate that the agreement was fully executed or that it
had passed quality control.

                                              7
modification “because [Azeem] failed to return the corrected final modification

agreement within the required time frame,” and notified Azeem of its decision in a

letter dated July 17. [79] ¶ 26.

       On a call on August 5, when an Ocwen representative informed Azeem that

her agreement failed to comply because she and her husband had not signed all the

necessary pages, Azeem responded that she had previously sent the agreement, fully

executed and signed by both of them in all necessary places. [79] ¶ 31; [77-14] at 3:11–

5:14. That same day, Azeem faxed a copy, signed by both her and her husband and

dated April 30, 2015. [75] ¶ 56. Azeem made timely monthly payments for June, July,

and August, [79] ¶ 28, but Ocwen rejected and returned Azeem’s September 2015

payment. Id. ¶ 39.12 Azeem suffered anxiety and stress beginning when her house

first went into foreclosure in 2008. [75] ¶ 80. She never sought medical treatment for

her stress or anxiety. Id.

III.   Analysis

       Azeem does not dispute that OneWest Bank is not liable, so summary

judgment is appropriate on all claims against OneWest Bank. Ocwen moves for

summary judgment on all counts, arguing that because no contract existed, its failure

to comply with the modification agreement’s terms was lawful.




12Ortwerth’s testimony that “there was a time period where we weren’t accepting payments”
does not dispute the assertion that Azeem tendered payments in June, July, and August. See
[65-3] at 16–19.

                                            8
      A.     Breach of Contract

      In Illinois,13 the elements of a breach-of-contract claim are: “(1) offer and

acceptance, (2) consideration, (3) definite and certain terms, (4) performance by the

plaintiff of all required conditions, (5) breach, and (6) damages.” MC Baldwin Fin.

Co. v. DiMaggio, Rosario & Veraja, LLC, 364 Ill.App.3d 6, 14 (1st Dist. 2006). Azeem

alleges that Ocwen breached the modification agreement when it pursued

foreclosure—and charged her foreclosure-related fees—after the loan modification

agreement became effective. Ocwen argues there was no valid contract, and therefore

no breach, and that Azeem has failed to demonstrate damages with the requisite

certainty.

             1.     The Modification Agreement

      Ocwen first argues that the terms of its offer were clear—Azeem had to sign

and return the agreement by April 1, 2015—and because Azeem did not return a fully

executed agreement by that deadline, there was no contract and nothing to stop

Ocwen from pursuing foreclosure. In response, Azeem argues that her failure to

submit the agreement by April 1 is not dispositive because: (1) the agreement itself

did not require her to sign and return it to become effective, or include a deadline to

do so, (2) the two cover letters to the agreement gave conflicting terms of acceptance,

(3) as evidenced by Azeem’s phone conversations with its representatives, Ocwen

intended to modify her loan despite her failure to return the signed agreement on



13 The parties do not address choice of law but agree Illinois law governs. The loan
modification agreement does not have choice-of-law provision, but the mortgage is governed
by Illinois law. [21-1] at 12.

                                            9
time, and (4) Ocwen eventually signed the agreement, making it retroactively

effective to June 1.

      Though the agreement itself does not specify permitted methods of

acceptance—the letter titled “Shared Appreciation Modification Offer”—does. This

letter, as demonstrated by its title, contains the terms of the offer: “To accept this

offer, you must sign and return both copies of the Shared Appreciation Modification

Agreement . . . by 4/1/2015.” [1-1] at 4. The other cover letter, titled “Loan

Modification Available to You – We Can Lower Your Payment Please Read Carefully,”

was not a conflicting offer. It notified Azeem that if she either informed Ocwen of her

intent to accept the offer or made her payment within fourteen days, Ocwen would

not refer her loan to foreclosure and would suspend any foreclosure proceedings

already underway. Reading the two letters together, in addition to its main offer to

modify Azeem’s loan, Ocwen also offered to forgo or suspend foreclosure while it

waited for Azeem to officially accept the modification. It did not say that informing

Ocwen of intent to accept or sending payment would constitute acceptance of the

modification offer, just that those actions would prevent immediate foreclosure, and

so is not inconsistent with the offer letter.

      But though Ocwen’s initial loan-modification offer limited the method of

acceptance, a reasonable juror could find that Ocwen later reiterated its offer without

the same condition. On the same day Ocwen sent Azeem the written modification

offer, an Ocwen representative asked Azeem over the phone if she would like to

verbally accept the offer. Azeem declined to accept then, but this could be construed



                                            10
as a new offer, modifying the permitted method of acceptance or at least as evidence

that Ocwen was open to other methods of acceptance. After that day, Ocwen

representatives continued to tell Azeem that she could return the signed agreement

after the April 1 deadline. And though Ocwen consistently stressed the importance of

returning the signed agreement as soon as possible, it also reassured Azeem it would

not rescind the modification offer just because Azeem turned it in late.

      Given Ocwen’s reassurances, Azeem’s failure to comply with the initial terms

of acceptance does not preclude a reasonable juror from finding that at some point,

Ocwen and Azeem came to a mutual understanding that Ocwen would modify her

loan, creating a valid contract. Based on Azeem’s version of the facts, one could

conclude that Ocwen modified the terms of acceptance to allow her to accept in

another manner—or at least at another time—and that Ocwen understood, at some

point among the numerous calls and correspondences, that Azeem accepted its offer.

That being the case, once the preconditions of modification were met—which Ocwen

does not dispute occurred eventually—Azeem’s loan was automatically modified as of

June 1, 2015. In sum, Azeem did not comply with the terms of the original offer, but

a jury could conclude the parties eventually agreed to modify the loan and that

Ocwen’s pursuit of foreclosure, and the fees that accompanied that pursuit, breached

the agreement.

             2.    Damages

      Azeem seeks emotional damages and attorneys’ fees. She also seeks

compensation for the default fees and escrow charges she asserts were wrongfully



                                         11
assessed to her account and for the time she lost in disputing them. The party seeking

damages bears the burden of proving those damages to a reasonable degree of

certainty. TAS Distrib. Co. v. Cummins Engine Co., 491 F.3d 625, 632 (7th Cir. 2007)

(citing In re Estate of Halas, 209 Ill.App.3d 333, 349 (1st Dist. 1991)). “Damages are

speculative only when uncertainty exists as to the fact of damages, rather than to the

amount of damages.” Goran v. Glieberman, 276 Ill.App.3d 590, 595 (1st Dist. 1995).

When a party establishes that she is entitled to damages but fails to prove the amount

to a reasonable degree of certainty, only nominal damages are recoverable at the

discretion of the trial judge. TAS Distrib., 491 F.3d at 632.

      Azeem has not shown that the escrow shortage was miscalculated, see Khan v.

OneWest Bank, F.S.B., 2017 WL 1344535, 16 CV 8074, at *6 (N.D. Ill. Apr. 12, 2017),

and does not address Ocwen’s point that the escrow calculation was correct, thereby

forfeiting any argument to the contrary. See Alioto v. Town of Lisbon, 651 F.3d 715,

719 n. 1 (7th Cir. 2011). And some of the fees Azeem points to as wrongfully charged

to her account accrued before Ocwen offered to modify her loan and were bundled into

the new principal balance per the terms of the agreement. See [1-1] at 7. Azeem has

not shown that Ocwen tried to double-collect those fees, and Ocwen’s attempt to

collect them per the terms of the agreement is not a damage caused by its alleged

breach.

      But there is at least a genuine dispute as to whether Azeem suffered other

damages from Ocwen’s breach. If a jury concludes that Ocwen and Azeem eventually

agreed to modify Azeem’s loan, and the loan was retroactively modified on June 1,



                                          12
2015, a jury could also find that the foreclosure-related fees that accrued after June

1 were charged in violation of the agreement (or that Ocwen should have rescinded

them once Azeem accepted Ocwen’s offer).

       A jury could also conclude that Ocwen’s breach lead to emotional damages, lost

time, and attorneys’ fees. Ocwen argues that Azeem’s conclusory allegations of

damages are insufficient to generate a genuine dispute of material fact to prevent

summary judgment on Azeem’s breach of contract claim. In terms of emotional

damages, Ocwen relies on the federal “strict standard for a finding of emotional

damages ‘because they are so easy to manufacture.’” Sarver v. Experian Info. Sols.,

390 F.3d 969, 971 (7th Cir. 2004) (quoting Aiello v. Providian Fin. Corp., 239 F.3d

876, 880 (7th Cir. 2001)). But under Illinois law, which applies to Azeem’s breach-of-

contract claim, damages are speculative only when uncertainty exists as to the fact

of damages. Based on Azeem’s testimony that she paid her attorneys, lost time

dealing with Ocwen (as evidenced by the numerous phone calls in the record), and

experienced stress and anxiety, a reasonable jury could find that she was damaged

in those ways and this is enough to withstand summary judgment on her breach-of-

contract claim, even if her remedy is ultimately limited to nominal damages.14




14  Ocwen does not address whether emotional damages are an appropriate remedy for
Azeem’s breach-of-contract claim. “[R]ecoverable damages are those which naturally result
from the breach, or are the consequence of special or unusual circumstances which are in the
reasonable contemplation of the parties when making the contract.” See Doe v. Roe, 289
Ill.App. 3d 116, 130 (1st Dist. 1997). Recovery for emotional distress is excluded unless the
contract or the breach was of a type that serious emotional disturbance was a particularly
likely result. Id. (citing Restatement (Second) of Contracts § 353, at 149 (1981)).

                                             13
      B.     Remaining Claims

      For each of Azeem’s remaining claims, Ocwen relies largely on the same

arguments it made with respect to Azeem’s breach-of-contract claim: that because

Azeem never accepted the agreement, Ocwen did not act unlawfully when it failed to

comply with the terms of the agreement and that Azeem has not adequately

demonstrated her damages.

             1.     ICFA

      As to Azeem’s Illinois Consumer Fraud and Deceptive Practices Act claim,

specifically, Ocwen also argues that no reasonable jury could conclude that it acted

with the requisite intent. To prevail on a claim under ICFA, a plaintiff must

demonstrate: “(1) a deceptive act or practice by the defendant, (2) the defendant’s

intent that the plaintiff rely on the deception, (3) the occurrence of the deception in

the course of conduct involving trade or commerce, and (4) actual damage to the

plaintiff (5) proximately caused by the deception.” Avery v. State Farm Mut. Auto. Ins.

Co., 216 Ill.2d 100, 180 (2005). Even innocent misrepresentations and honest

mistakes may be actionable under ICFA. Miller v. William Chevrolet/GEO, Inc., 326

Ill.App.3d 642, 655 (1st Dist. 2001). Azeem needs to show only that Ocwen intended

that she rely on its representations. Id. A breach of contract is not automatically

actionable under ICFA, see Avery, 216 Ill.2d at 169, but a reasonable jury could

conclude that Ocwen gave Azeem false information about the loan-modification

process and that it intended for her to rely on its representations. Viewing the facts

in the light most favorable to Azeem, Ocwen repeatedly told Azeem she did not need



                                          14
to submit the agreement by the deadline and reassured her that everything was in

order. It also accepted her payments, but then pursued foreclosure anyway. A

reasonable jury could conclude that this was deceptive or unfair and (for the same

reasons discussed above) that Azeem was damaged as a result.

             2.     FDCPA and RESPA

      The Fair Debt Collection Practices Act forbids “any false, deceptive, or

misleading representation or means in connection with the collection of any debt,”

including specifically, falsely representing “the character, amount, or legal status of

any debt.” 15 U.S.C. § 1692e. Ocwen exclusively argues that summary judgment is

appropriate as to Azeem’s FDCPA claim because Azeem never accepted the

modification agreement and Ocwen never represented that it would implement the

agreement without receiving the signed copy. Because there is a genuine dispute over

whether the parties agreed to modify the loan, Ocwen has not shown that no

reasonable jury could find for Azeem on her FDCPA claim.

      The Real Estate Settlement Procedures Act requires loan servicers to respond

to “qualified written requests” for information. 12 U.S.C. § 2605(e). Once a loan

servicer receives a request, it must, if applicable: make appropriate corrections to the

borrower’s account; after investigating the account, provide a written explanation or

clarification explaining why the account is correct; or provide the borrower with the

information requested or explain why it was unavailable. Perron on behalf of Jackson

v. J.P. Morgan Chase Bank, N.A., 845 F.3d 852, 857 (7th Cir. 2017) (citing 12 U.S.C.

§ 2605(e)(2)(A)–(C)). Ocwen argues that Azeem’s RESPA claim fails because the



                                          15
escrow shortage was accurate, the default fees that accrued between June and

November were proper, and Azeem has failed to show that she suffered specific

damages. There was no error in the escrow calculation, so no reasonable factfinder

could find for Azeem on that issue. But Azeem could prevail on her RESPA claim

based on the default fees assessed to her account after June 1. Azeem asserts she sent

a qualified written request, that Ocwen failed to correct its mistakes and remove the

fees, and that she was damaged by having to pay those fees.

      Ocwen also argues that because Azeem did not know whether its response to

her qualified request was adequate, she did not suffer any emotional damages from

any RESPA violation. Azeem does not refute this argument or dispute that she never

knew whether Ocwen’s letter was correct. In her testimony, Azeem indicated that the

letter was stressful because it was difficult for her to meet her high monthly payment,

but she did not mention any emotional suffering stemming from the letter itself.

Absent evidence linking Azeem’s emotional distress to the RESPA violation, Ocwen

is entitled to summary judgment barring Azeem from recovering emotional damages

on the RESPA count at trial.

      I disagree with Ocwen that Azeem’s assertions are so conclusory that no

reasonable juror could award compensation based on her attorney’s fees and loss of

time. Ocwen relies on Juno Online Servs. v. Juno Lighting, Inc., 979 F.Supp. 684

(N.D.Ill. 1997). There, the plaintiff simply alleged it was injured; it did not state what

its injuries were. That is not the case here. Azeem asserts that she had to pay an

attorney to file a lawsuit against Ocwen when it refused to honor the modification



                                           16
agreement and that she lost time trying to communicate with Ocwen about her

modification. The record contains phone transcripts and other correspondence that

supports these assertions. Though Azeem has not provided specific calculations as to

her damages, she has explained how she was injured and her assertions are not so

conclusory that no reasonable factfinder could determine those injuries stemmed

from Ocwen’s actions.

IV.   Conclusion

      Defendants’ motion for summary judgment, [63], is granted with respect to

defendant OneWest Bank, and granted in part as to Ocwen. Azeem cannot recover

emotional damages for her RESPA claim or damages based on the escrow calculation.

ENTER:

                                             ___________________________
                                             Manish S. Shah
                                             United States District Judge
Date: January 15, 2019




                                        17
